Citation Nr: 1530728	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  07-36 293	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to service connection for residuals of a head injury, to include a claimed a traumatic brain injury (TBI).

3.  Entitlement to service connection for treatment purposes for a dental condition, to include as secondary to a seizure disorder.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a back disability.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a left foot disability.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1972 to December 1973.  This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in August 2012, when these issues remaining on appeal were remanded for additional development.

In April 2012, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  The April 2012 Board hearing addressed only the service connection issues currently in appellate status.  The Veteran requested another Board hearing to address additional issues in October 2012, December 2012, and June 2014; however, withdrew the additional Board hearing request in August 2014 correspondence instructing: "I want to withdraw my request for a Board of Veterans' Appeals Hearing.  Please forward my case to the Board of Veterans' Appeals for a decision."  Accordingly, there is no pending request for a new Board hearing to address the other issues on appeal.

The accreditation of R. Edward Bates (the Veteran's attorney of record) to practice before VA was revoked effective July 28, 2003.  The Veteran was so advised by a letter from the Board in June 2006; he was also afforded the opportunity to appoint another accredited attorney, service organization, or claims agent to represent him.  He did not respond; therefore, he is considered a pro se appellant.

The issue of service connection for a dental disability for treatment purposes is currently in appellate status before the Board.  As explained in greater detail in the remand below,, the regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, in order to clarify existing regulatory provisions; in view of such amendment, the Board must remand the claim for dental treatment to fulfill due process requirements.  However, the Board notes that the Veteran's September 2009 and November 2009 claims concerning dental disorder are ambiguous as to whether the Veteran was claiming service connection for VA treatment purposes only or was also seeking compensation.  A claim of service connection for a dental disorder for compensation purposes has not been adjudicated by the RO.  The matter of clarification from the Veteran as to whether he intended his claim of service connection for dental disability to be considered for compensation purposes (in addition to the service connection for purposes of entitlement to VA dental treatment currently on appeal) is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The issues of service connection for a headache disorder, residuals of a head injury TBI, and a dental disability (for entitlement to VA treatment purposes), and entitlement to a TDIU rating are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran's back disability is not shown to have been caused or aggravated by his fall in a shower during VA medical care in March 2008, and no new or additional back disability is shown to be attributable to that fall or to the VA medical care at that time.

2.  The Veteran's left foot disability is not shown to have been caused or aggravated by his fall in a shower during VA medical care in March 2008, and no new or additional left foot disability is shown to be attributable to that fall or to the VA medical care.





CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to benefits under 38 U.S.C.A. § 1151 are not met for back disability claimed to have resulted from VA treatment in March 2008.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2014).

2.  The criteria for establishing entitlement to benefits under 38 U.S.C.A. § 1151 are not met for back disability claimed to have resulted from VA treatment in March 2008.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in July 2008, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  The claim was originally adjudicated in October 2008 and readjudicated in a December 2012 supplemental statement of the case (SSIC).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran testified at a Board hearing in April 2012.  As discussed above, the April 2012 hearing did not include discussion of the claims for benefits under 38 U.S.C.A. § 1151, and his subsequent request for another Board hearing was withdrawn in August 2014 correspondence.  There has been no allegation of a deficiency with regard to hearings in this case.  Accordingly, further discussion of the Bryant duties is not necessary.
Records of the VA treatment at issue have been obtained, in addition to other medical records (including VA and private medical records, and records in the custody of the Social Security Administration (SSA)).  The AOJ arranged for VA examinations and medical opinions in this matter in October 2012 (with the associated VA examination reports completed in November 2012).  The Board finds that the VA examination reports with medical opinions are adequate for rating purposes; the provider's opinions reflect familiarity with the record, and the opinions include discussion of rationale that cites to factual data and medical principles.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any additional pertinent evidence or information that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, Analysis

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  To establish entitlement to benefits under 38 U.S.C.A. § 1151, the veteran must show each of the following: the disability or additional disability claimed; VA treatment; a nexus between the additional disability and the VA treatment; and that the proximate cause of the additional disability was some element of fault on the part of VA, or was an event not reasonably foreseeable.  The veteran must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.

To determine whether additional disability exists, VA compares the Veteran's physical condition immediately prior to the beginning of medical or surgical treatment to the Veteran's physical condition after such care has ceased.  38 C.F.R. § 3.361(b).  To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the Veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c).

To establish that fault on the part of VA caused the additional disability, it must be shown that VA hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d).

Whether the proximate cause of the additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent.  38 C.F.R. § 3.361(d)(2).

When evaluating the evidence of record, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to each claim.
The Veteran seeks compensation under 38 U.S.C.A. § 1151 for new or additional disability that is alleged to have resulted from a fall transferring from a shower to a wheelchair during inpatient VA medical treatment in March 2008.

In June 2008, the Veteran submitted a statement requesting compensation, asserting that in May 2008 (but later corrected to March 2008) at the VA Medical Center (VAMC) in Biloxi, Mississippi he fell in the shower and suffered injuries including to the back and the feet.  Subsequent statements and development clarified that he asserts that he sustained such disabilities due to injuries from a fall transferring from a shower chair to a wheel chair at a VA medical facility on March 28, 2008.  He asserts that at least some of the findings from an April 2008 left foot x-ray (diffuse osteoporotic and moderate chronic degenerative changes) and May 2008 lumbar spine x-ray (transitional vertebra with partial sacralization of L5 and narrowed disc space at L5-S1 with hypertrophic changes at the disc space with hypertrophic changes within the facets) are consistent with injuries sustained in a March 2008 fall.

VA medical records documenting the time of the March 2008 fall confirm the occurrence of the Veteran's fall in a shower in a VA facility during his inpatient treatment.  A March 2008 VA inpatient medical report shows: "patient slipped on wet shower floor and fell on buttocks."  Notably, the report shows that "Pt confirms event and denies head trauma/LOC.  No current complaints."  Another VA medical report from the time of the March 2008 fall explains: "Patient was transferring from the shower chair to the wheel chair when he slipped to the floor."  This report shows that the Veteran's vital signs were inspected with no concerning findings, including with a notation of "Pain=0."  The report later indicates that the "[p]atient states that the left hip hurts," with no suggestion of any complaint concerning the left foot or the back.

The Veteran later reported symptoms of back pain and left foot pain.  Left foot x-ray imaging in March and April 2008 was compared to prior (June 2004) left foot diagnostic imaging, with the April 2008 imaging showing "[n]o acute fracture, subluxation, or destructive bone lesion involving the left foot."  The April 2008 report did note "moderate chronic degenerative involving examined bony structures," but the medical impression was "No acute radiographic abnormality identified."  Later, May 2008 x-ray reports for the lumbar spine show impressions of moderate degenerative L5-S1 disc space narrowing with facet joint degenerative changes.

On October 2012 VA examination in connection with this appeal the examiner discussed that during the Veteran's March-April 2008 treatment at the VAMC "he was transferring from the shower chair to the wheelchair when he slipped to the floor landing on buttock on 3/28/2008 causing low back pain with left leg pain and left forefoot burning."  The VA examiner noted that the associated VA treatment records show "[l]eft hip and foot xray on 3/31/2008 was read as normal."  The examiner noted "[i]n regards to low back pain with radicular symptoms left leg his multiple examinations during his TCU stay show no abnormality and his lumbar xrays on 5/07/2008, 5 wk after the fall show both degenerative disc disease and degenerative hypertrophic arthritis."  The examiner discussed review of the VA medical records proximate to the March 2008 fall, and noted that they "show no serious injury to his back or left foot."

The VA examiner's medical expertise was needed to provide guidance/opinion on the question of whether any disability of the back or left foot shown after service was caused or aggravated (permanently worsened by) the Veteran's shower fall in March 2008.  The VA examiner opined that the Veteran's degenerative disc disease and hypertrophic arthritis noted on xrays are of a nature that "take[s] years to develop[]" and are "less [] likely than not cause[d] by a fall w/o any apparent injury during his TCU stay."  The examiner explained that the more likely etiology for the Veteran's lumbar spine degenerative disc disease with radiculopathy "is at least as likely than not related to genetic factors, process of aging, intrinsic disc loading (body weight compared with size of the disc / elevated BMI), and cumulative life activities."  The VA examination report makes note that the Veteran's VA medical records list "CHRONIC LOW BACK PAIN" as symptom complaint entered in August 2006.  The VA examiner's analysis essentially explained that the details of the Veteran's back disability shown weeks after the March 2008 fall medically reflect a degenerative process over a span of years, not recent traumatic injury.  This indicates that the disability was not caused by the March 2008 fall.  The VA examiner's analysis also explained that the clinical examinations and imaging following the March 2008 fall revealed no findings otherwise indicative of new or recently worsened chronic disability or injury of medical nature to attribute to the fall.  (The VA examiner additionally observed that the Veteran's medical history appeared to include a narcotic pain medication for chronic low back pain as early as 2006, and remarked that the "narcotic is less [] likely than not prescribe[d] for non radiating low back pain.")

The VA examiner further addressed the Veteran's complaint of burning pain to the left forefoot "which he stated started after slipping to floor landing on buttock on 3/28/08" and found that it is "less likely than not related [to the] fall" because multiple more likely etiologies are identified: lumbar degenerative disc disease, diabetes mellitus (diabetic neuropathy), and hypothyroidism.  (The examiner remarked that "mere speculation" would be required to determine the extent to which each of those etiologies have caused the left foot symptoms, but does not indicate that the attribution of the symptoms to that set of etiological factors (rather than alleged injury from falling in March 2008) was speculative.)  The VA examiner also cites the fact that "left foot xray on 3/31/2008 read as normal on 4/01/08" after the March 2008 fall, "even though it had been compared to bilateral foot xray 6/16/2004 done for bilat[eral] foot pain [showing] 'Bilateral osteoarthritis of the first MTP joints and hallux valgus."  The October/November VA examination report includes a copy of the text of the Veteran's June 2004 foot x-ray study that revealed, prior to the March 2008 fall, "osteoarthritis" and "hallux valgus."  The VA examiner directs attention to the fact that the Veteran's left foot diagnostic imaging immediately following the March 2008 shower fall was compared by medical professionals to pre-fall diagnostic imaging and found to reveal "No acute radiographic abnormality."  This fact supports the VA examiner's conclusion that no new or additional left foot disability is shown to be attributable to the alleged March 2008 injury.  The conclusion is also supported by the cited absence of other pertinent clinical findings of injury during evaluation following the fall when the Veteran was medically evaluated immediately following the incident.

The VA examiner concluded that: "After reviewing the C-file thoroughly in its entirety especially all notes from 2-3 TCU where no visible sign of injury [is] noted, it is this examiner['s] opinion that his lumbar ddd with radiculopathy and left forefoot neuropathy is less [] likely than not cause[d] by or aggravated by the fall where he slip[ped] onto floor landing on buttock while transferring from shower chair to wheelchair."  The conclusion addresses both the causation and aggravation theories of entitlement and cites clinical findings and diagnostic imaging following the March 2008 fall with application of medical principles and expertise.  The VA examiner's discussion of the medical evidence from the time of the March 2008 fall and associated evaluation and treatment is consistent with the Board's own review of the evidence.  There is otherwise no evidence of record that significantly contradicts any element or factual predicate of the VA examiner's discussion of medical analysis.

The Board finds that the October/November 2012 VA examination report presents a probative medical opinion, informed by medical expertise as well as examination of the Veteran and review of the claims-file, indicating that the Veteran's diagnosed back and left foot disabilities are neither caused nor aggravated by the cited fall injury in March 2008.  This probative medical opinion evidence weighs against the Veteran's claims for compensation under 38 U.S.C.A. § 1151, as it indicates that the Veteran's claimed back and left foot disabilities are unlikely to be etiologically related to the cited injury during pertinent VA medical care.  The pertinent analysis includes thorough discussion of the factual data in the record and is accompanied by clear explanation of rationale for the medical conclusions drawn.

There is no contrary competent medical opinion to weigh against the conclusions of the probative October/November 2012 VA medical opinion discussed above.  There is no medical opinion in the record that concludes that the Veteran's fall in March 2008 caused new or additional chronic back and left foot disabilities.  Because the VA medical opinion is by a medical provider competent to provide it, as it cites to supporting clinical data, and because it is accompanied by adequate rationale, the Board finds it to be persuasive evidence against the appellant's claim.

The only evidence in this case indicating that the Veteran has new or additional back or left foot disability caused by the March 2008 fall during VA hospitalization is the Veteran's own statement that he has experienced new pain symptomatology and physical problems since that time and that he believes increased disability resulted from the March 2008 fall.  VA must give due consideration to all pertinent lay and medical evidence.  38 U.S.C.A. § 1154(a).  As a layperson, the Veteran is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competency is a legal concept in determining whether lay or medical evidence may be considered - in other words, whether the evidence is admissible as distinguished from weight and credibility, which involves a factual determination going to the probative value of the evidence (i.e., does the evidence tend to prove a fact, once the evidence has been admitted).  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency of the Veteran's lay statements or opinions is limited to inferences that are rationally based on his perception and do not require specialized education, training, or experience.  While he is competent to describe his symptoms and the events surrounding his March 2008 fall in the VA facility's shower, the matter of identifying his medically diagnosed disabilities and the matter of determining the nature and etiological factors associated with the medical diagnoses shown are complex medical questions.  Attributing the Veteran's chronic symptoms to particular diagnoses or etiological factors amidst the Veteran's medically complex health profile (including diabetic neuropathy and degenerative arthritis) cannot be accomplished by the Veteran based on inferences gained by his own personal knowledge, perceived through the use of his senses without specialized knowledge, education, or experience.  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the question of the etiology of his arthritic and neurological symptoms of the back and left foot.

For these reasons, the Board finds that the Veteran's lay statements and testimony are not competent to establish an etiological link between any back or left foot disability and his March 2008 fall injury to substantiate these claims.

As indicated previously, to establish entitlement to benefits under 38 U.S.C.A. § 1151, the Veteran must show both that he has suffered additional disability caused by VA hospital care, or medical or surgical treatment (and not due to his own misconduct), and that the proximate cause of the additional disability was carelessness, lack of proper skill, error in judgment, or similar instance of fault (on the part of VA), or was an event not reasonably foreseeable.  To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the Veteran's additional disability.  Merely showing that he received care, treatment, or examination, and that he had an additional disability, does not establish cause.

The Veteran suffered a fall during VA hospitalization in March 2008, and has since reported symptoms involving his back and left foot since that time.  Although the physical condition of his back and left foot immediately prior to the pertinent March 2008 events are not clearly documented in the available evidence, the available evidence concerning the March 2008 shower fall and the subsequent evidence indicates that no new or additional back or left foot disability was actually caused by the fall as alleged.  The evidence shows that that the Veteran was medically evaluated at the time of the fall and there were no signs or complaints of pain or injury to the back or the left foot at that time; the Veteran had no complaints aside from a notation of some pain in the left hip.  Left foot x-rays performed in the following days revealed no abnormalities and no other manner of new or additional left foot disability was otherwise medically detected.  Lumbar spine x-rays in the following weeks revealed objective signs of disability, but competent probative medical evidence indicates that the nature of the lumbar spine disability shown is unlikely attributable to the March 2008 fall as the shown pathological findings reflect prolonged gradual development rather than recent traumatic injury appropriate to the March 2008 fall.  The probative October/November 2012 VA examination report identifies and explains the etiological factors most likely responsible for the Veteran's back and left foot disability symptoms, none of which present a basis for the award of benefits in this case.

The competent medical evidence does not show a diagnosed disability of either the back or the left foot that is of a nature attributable to the March 2008 injury; the back and left foot symptoms are linked to diagnoses medically attributable to more prolonged processes and non-traumatic etiological factors with origins prior to the March 2008 fall.  Although the Veteran is competent to report his experience of increased pain after the March 2008 fall, the Board finds that any new or additional disability symptomatology that has been subjectively reported was not actually caused by the March 2008 fall; the medical evaluation and recording of symptoms minutes following the March 2008 fall, the medical history prior and subsequent to the fall, and the probative October/November 2012 VA examination report indicate that it is medically unlikely that any claimed new or additional disability is etiologically linked to the March 2008 fall.

In sum, given the medical evidence including the probative October/November 2012 VA medical opinion, uncontradicted by any other competent medical evidence concerning the etiological questions in this case, the Board finds that the preponderance of the evidence is against the Veteran's claims for compensation under 38 U.S.C.A. § 1151 for back and left foot disabilities.  Notably, the Veteran has not presented any medical opinions to support his claims.

The preponderance of the evidence is against the claims seeking VA compensation under 38 U.S.C.A. § 1151 for additional disability of the back or the left foot as a result of his March 2008 fall in a VA medical facility shower, the benefit-of-the-doubt provisions do not apply.  38 U.S.C.A. §  5107(b); 38 C.F.R. § 3.102. 


ORDER

The appeal to establish entitlement to compensation under 38 U.S.C.A. § 1151 for back disability as resulting from a fall during VA medical care in March 2008 is denied.
The appeal to establish entitlement to compensation under 38 U.S.C.A. § 1151 for a left foot disability as resulting from a fall during VA medical care in March 2008 is denied.


REMAND

Head Injury / TBI Residuals and Headache Issues

The Board's August 2012 remand of the Veteran's claims of service connection for residuals of a TBI and for headaches directed that new VA examinations be completed to obtain needed medical opinions addressing the medical questions essential to these issues.  The Board finds that the resultant October/November 2012 VA examination reports present medical opinions that do not fully comply with the Board's directives in that a pertinent portion of the inquiry is not addressed, highly pertinent details of the factual history of record are not addressed (and may have been overlooked), and the information provided remains inadequate for the Board to make an informed determination for final appellate review of the TBI and headache issues.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Furthermore, once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Regarding the claim of service connection for headaches, the Board's August 2012 remand directed that the VA examiner answer: "Does the Veteran have a chronic headache disorder (i.e., a headache disability entity)?  If so, is such, at least as likely as not (a 50% or better probability) related to his headaches in service, or otherwise related to (was incurred or aggravated in his service)."  The Board directed: "The examiner must explain the rationale for all opinions, citing to supporting factual data, as deemed appropriate."  The medical opinion concerning headaches amongst the October/November 2012 VA examination reports focuses upon the question of whether the Veteran's current headaches are related to a TBI ("In regard to headaches [HAs] disorder related to his possible mild TBI....").  The VA examiner's negative opinion cites that the Veteran "stated to this examiner that his HAs began after AD [active duty]," and that "Medical record documentation is silent for immediate post-TBI HAs symptoms, and therefore the current complaints are not consistent with a TBI etiology."  The VA examiner concluded that "[t]he preponderance of medical expertise does not support [the Board notes that this applies a more burdensome standard of proof than warranted] chronic recurring or persistent cephalgia as a residual of a mild TBI."  When discussing the examiner's own understanding of the pertinent medical history for headaches, the VA examiner noted "Veteran report headaches began after separation from Navy 12/1973," and states: "C-FILE lack[s] documentation of HAs until seen in BVAH ER 4/21/2006."  This medical opinion does not address whether, regardless of TBI, the Veteran's current headaches are etiologically related to his documented headaches in service.  Although he may have said to a VA examiner that he recalled his headaches beginning after his military service, his service treatment records (STRs) clearly document that he complained of severe headaches in July 1973, with continuing complaints in August 1973 with notation of the Veteran's recollection that the headaches had been intermittently occurring for "about 2 years."  The October/November 2012 VA examination reports and medical opinions do not acknowledge the documented headache complaints in service, but repeatedly cite the VA examiner's information that the headaches began after service.

Regarding the Board remand's inquiry of "Does the Veteran have a chronic headache disorder (i.e., a headache disability entity)?", the VA examiner did not specifically mark either box (for "Yes" and "No" responses").  The VA examiner does repeatedly refer to "unspecified" headaches or cephalgia, listed as diagnosed in 2006.  To the extent that this indicates that the Veteran has a diagnosed headache disability, this information would also benefit from clarification, and a medical opinion remains to be obtained adequately addressing whether any diagnosed headache disability is etiologically related to the Veteran's headache complaints over a significant time during his military service.

Regarding service connection for a head injury/TBI, such issue is intertwined with the claim of service connection for headaches and, furthermore, requires additional (and clarifying) medical opinion evidence for proper appellate review of the matter.  The head injury/TBI issue involves complex medical questions still without clear resolution in the available medical evidence.  The Board's August 2012 remand directed the VA examiner to: "Please identify any/all brain pathology shown by the record.  Is any brain pathology shown consistent with/can be a residual of a remote head injury in service/such as described?"  The October/November 2012 VA examiner stated "Yes" in response to the disability benefits questionnaire's question: "Does the Veteran have any subjective symptoms or any mental, physical or neurological conditions or residuals attributable to a TBI (such as migraine headaches or Meniere's disease)?"  The VA examiner then marked boxes to indicate that the symptoms / residuals that may be "attributable to a TBI" included "Hearing loss and/or tinnitus," "Seizures," "Headaches," and "Mental disorder."  The VA examiner's worksheet indicates that each of these symptoms required its own examination report for evaluation.

If the evidence shows that the Veteran currently suffers from disabling residuals of a head injury/TBI in service, such could significantly support the claim for service connection for residuals of head injury / TBI.  The October/November 2012 VA examination report suggests that the above-listed symptoms may be "attributable to a TBI."  Other sections of the set of VA examination reports include a medical opinion that there is "[n]o indication of cognitive or memory disorder due to TBI."  No clear discussion is presented to further address whether the Veteran's seizures or tinnitus actually represent (at least as likely as not) manifestations of a brain injury.  Although service-connection has already been established for seizure disorder and for tinnitus, the grants of service connection for those disorders have not included a clear determination as to whether either or both are of a nature that may be considered brain pathology attributable to an injury; if either is considered  a manifestation of a brain injury, such a finding could be significant to the instant issue of entitlement to service connection for a head injury/TBI.  Moreover, although the October/November 2012 VA examination report includes an opinion that the Veteran's headache history is not consistent with residuals of TBI, the report suggests (as discussed above) that the VA examiner may not have been aware of or contemplated the correct documented headache history including the Veteran's documented in-service headache complaints.  Notably, the Veteran's STRs show that he complained of recurring severe headaches and dizziness (along with difficulty sleeping) following his possible head injury.

Furthermore, the prior (May 2010) VA examination reports concerning this claim indicated that "possible residuals from TBI" included "vertigo and dizziness" such that further evaluation of the vertigo/dizziness was deemed necessary.  The additional May 2010 examination that focused upon these symptoms concluded that there was "no otologic diagnostic condition that would account for most of these spells of dizziness...."  This opinion ruling out an otologic diagnosis to account for the dizziness does not appear to resolve the question of whether the dizziness is a residual of a brain injury.

The Board finds that a further medical opinion is needed to addresses the totality of the Veteran's pertinent complex symptom history (of hearing-loss / tinnitus, seizures, headaches, mental disorder, and vertigo/dizziness) and to explain whether the symptom history, all considered, reflects (at least as likely as not) that the Veteran suffers residual manifestations of a head injury / TBI.

The Veteran now claims that he sustained a head injury during active duty service, whereas his STRs show no clear documentation of a head injury in service but do indicate that he reported suffering a head injury in 1971 (i.e., prior to service) with suggestions that he experienced headaches and seizure-like episodes and loss of consciousness episodes following that event.  Because he is presumed by law to have been in sound health with regard to his brain at the time of his entrance to active duty (as no disability of the brain was noted during his entrance medical examination), a finding that his current symptoms are residual manifestations of a brain injury and are related to similar manifestations of brain injury amongst the symptoms shown during service could support his claim for service connection.

Service Connection for VA Dental Treatment Purposes

The Veteran claims service connection for a dental disorder, for which he seeks treatment.  The claim has been adjudicated by the AOJ exclusively as one for "Service connection for dental treatment purposes."  The regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  See Proposed Rules, Dental Conditions, 76 Fed. Reg. 14,600 (Mar. 17, 2011); Final Rule, Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012).  The amended version of 38 C.F.R. § 3.381 now clarifies that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions.  38 C.F.R. § 3.381(a) (2014).  Here, the RO did not refer the claim for consideration of service connection for a dental disability for purposes of VA outpatient treatment purposes.  The Veteran should also be provided appropriate notice pertaining to a claim of service connection for a dental condition for purposes of VA outpatient dental treatment under 38 C.F.R. § 17.161.

The Veteran contends that medication prescribed for his service-connected seizure disorder has caused a current dental disorder, and it is somewhat unclear whether he may have intended to file a claim for service connection for a dental disability for compensation purposes (including in his November 2009 statement raising the dental claim).  As discussed above, such a claim has not been adjudicated by the AOJ and the Board has referred to the RO the matter of obtaining clarification of the Veteran's intentions and completing any appropriate initial adjudication.

TDIU

Finally, the claim seeking a TDIU rating is inextricably intertwined with the issues being remanded; hence, consideration of that matter must be deferred pending resolution of the other claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should obtain for the record copies of all updated records (any not already associated with the record) of VA treatment the Veteran has received for the disabilities featured in the issues remaining on appeal.  If any such records are unavailable, the reason for their unavailability must be explained for the record.

2.  The AOJ should provide the Veteran an appropriate notice letter in connection with his service connection claim for a dental condition for purposes of VA outpatient dental treatment under 38 C.F.R. § 17.161.

3.  Thereafter upon clarification from the Veteran as to whether he seeks service connection for a dental disability for compensation purposes (discussed in the Introduction, above), the AOJ should (if indicated) refer the claim for dental treatment to the appropriate VA Medical Center (VAMC) for a determination whether or not the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161.

4.  If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make to a determination, the AOJ should adjudicate the dental claim.

5.  The AOJ should then arrange for the Veteran's record to be forwarded to the VA examiner who conducted the October/November 2012 VA examination concerning the Veteran's headaches and TBI claims (if available, to another appropriate physician, if not) for a clarifying medical opinion.  (The Veteran should be scheduled for a new VA examination only if the VA provider determines that such is necessary for the clarifications/opinions sought.)  Based on review of the record (including the documentation of the Veteran's medical history, his lay statements, and the findings of the prior VA examinations of record), the VA examiner should respond to the following:

a) Considering the Veteran's complete pertinent symptom history (specifically, the symptoms listed by the May 2010 and October/November 2012 VA examination reports as possible attributable to a brain injury: "Hearing loss and/or tinnitus," "Seizures," "Headaches," "Mental disorder," and "Vertigo / Dizziness"), and contemplating the set of symptoms individually and as a whole, is it at least as likely as not that the Veteran currently has residuals of a brain injury that occurred prior to his separation from active duty service in December 1973?  For the purposes of this question, the Board needs to know if any symptoms or combination of symptoms may be considered residuals of a brain injury that occurred either during service or occurred prior to service (such as the 1971 automobile accident noted in the Veteran's STRs).

The examiner must confirm review of, and discuss, the STRs that show the Veteran's complaints in service of seizure-like symptoms, severe headaches, dizziness, difficulty sleeping, and his description of having suffered a head injury in a 1971 auto accident "with several episodes of unconsciousness since then."  Please explain both (i) whether any single or combination of the symptoms shown during service (such as the seizure-like symptoms, headaches, dizziness, and difficulty sleeping) were at least as likely as not (a 50 percent or greater probability) manifestations of brain injury, and (ii) whether any single or combination of the symptoms currently shown during the pendency of this claim (since December 2009) is at least as likely as not (a 50 percent or greater probability) etiologically linked to any manifestations of brain injury shown during service.

(b) Does the Veteran have a chronic headache disorder (i.e., a headache disability entity)?  Please clarify this matter with reference to the fact that the October/November 2012 VA examination report refers to "unspecified" headaches or cephalgia, and did not mark "Yes" to indicate that an actual headache disability entity was considered medically diagnosed.

(c) If a chronic headache disorder is diagnosed, is such at least as likely as not (a 50 percent or better probability) related to his headaches in service, or otherwise related to (was incurred or aggravated in) his service?  Responding to this question, the VA examiner must confirm review of, and discuss, the STRs that show his repeat complaints in service of severe headaches (including as documented in July and August 1973 reports).

The examiner must explain the rationale for all opinions, citing to supporting factual data as deemed appropriate.  The opinions must consider any competent and credible lay statements/reports of symptoms; that is, the mere absence of contemporaneous medical records is not in and of itself sufficient rationale to support a conclusion that there was no symptomatology at a given time.  The examiner must explain the rationale for all opinions.

6.  After resolution of any (and all) intertwined claims pending, the AOJ should review the record and readjudicate the claims on appeal.  If any remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


